In re: The State of Louisiana and the Parish of Caddo, applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Caddo. 255 So.2d 857.
It is ordered that the writ of review issue; that the Court of Appeal send up the record in duplicate of the case; and that counsel for plaintiff and defendant be notified.
Writ granted: Since a state statute is held unconstitutional, we are required to grant this application for review. See Bradford v. Department of Hospitals, 255 La. 888, 233 So.2d 553 (1970).